                            UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 IN RE:                                                  Case No.: 17-06302 et al.

          Sherrie V. Wilks                               Chapter: 13

             AND ATTACHED LIST OF CASES                  Judge Jack B. Schmetterer




                                AGREED SUBSTITUTION OF ATTORNEY



PLEASE BE ADVISED THAT PURSUANT TO LOCAL RULE 2091-1 AND BY AGREEMENT OF
PARTIES, Grant Simmons formerly with Codilis & Associates, P.C., hereby agrees that ATTORNEY
Joel P. Fonferko, Codilis & Associates, P.C. hereby substitutes in and appears as counsel for the Various
Creditors in the case above and on the attached list of cases. Grant Simmons formerly of Codilis &
Associates, P.C. withdraws their appearance from the case and the parties agree as follows:


COUNSEL APPEARANCE WITHDRAWN:                           COUNSEL SUBSTITUTING AND APPEARING:
Grant Simmons                                           Joel P. Fonferko
formerly Codilis & Associates, P.C.                     Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100                   15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527                                    Burr Ridge, IL 60527


 **THIS IS A SUBSTITUTION AND APPEARANCE OF COUNSEL AND WITHDRAWAL OF
   APPEARANCE OF COUNSEL ON THE ABOVE CAPTIONED CASE AND THE LIST OF
                             ATTACHED CASES.**

                                           AGREED TO BY BOTH PARTIES:

/s/ Grant Simmons                                       /s/ Joel P. Fonferko

                                                        RESPECTFULLY SUBMITTED,

                                                        /s/ Joel P. Fonferko

May 18, 2021

NOTE: This law firm is a debt collector.
Attached List of Cases:
BK Case # Debtor(s)
17-06302     Sherrie V. Wilks
17-06699     Brandon Klein
17-07320     Bernard Edward Davis, III and Teresa Naomi-Marie Davis
17-07448     Rene Rodriguez
17-07983     Leslie J Korabik and Heide Regina Gruenert-Korabik
17-08846     Danny William Shick and Sonda Latricia Shick
17-08925     Sara Michelle Wuest
17-08972     Margaret Chrismon-Lanton
17-09139     Michael Leonard Weitxel and Phoebe Eileen Weitzel
17-09391     Robert Carry Scroggins
17-09722     Angelo Tsagalis and Julie Tsagalis
17-09590     Renee D Gibson
17-10142     Reynaldo Marchan
17-10157     Joel Martinez
17-10362     Maria D. Flores
17-11415     Polly A. Mark-Stephens
17-12015     Pamela Williams
17-12113     William Laboy
17-14030     Daniel Kurt Lasson and Cheryl A Lasson
17-14929     Katherine S. Cook
17-15314     Creed D Finner
17-15782     Angela Merrell
17-15887     Charlotte Jenkins
17-16182     Lawrence Loggins
17-16726     Moses Heredia and Jayne C. Bautista
17-17017     Antonia D Katsaros
17-17250     Willie Davis
17-17487     Miguel Padilla
17-17536     Eric Zigman and Deborah Zigman
17-17651     Florence I Edmon
17-17748     James Brown and Fannie Brown
17-17942   Vincent I Rose
17-17946   Dianne D. Wallace
17-19008   John Samuel Preus and Megan Christine Cummins
17-19262   Rachel Sonia Birkenfeld
17-19269   Walter Paul Albrecht and Kathleen Albrecht
17-19346   Adoria Webb
17-19554   Aleida C Correa
17-19977   Howard Tompson
17-20871   Sherman Martin
17-21517   Darius Romone Grant and Keisha Latrece Grant
17-22396   Linda Hughes
17-23226   Jeffrey John Ezerski and Catherine Ann Zelek
17-23303   Joseph S. Choat
17-23332   Ramara A. Vassel
17-23531   Boguslawa Chyrka
17-23735   Charles E Grimm and Lori A Grimm
17-23759   Dirk B Wolgast and Janice K Wolgast
17-23861   Bernardino Hurtado Garcia
17-24288   Ronald Jerome Johnson, Jr.
